Citation Nr: 0412915	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher level of special monthly compensation 
based on the need for the regular aid and attendance of 
another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to January 
1982.  

This appeal arises from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The RO in a July 1998 rating decision granted an increased 
rating to 100 percent for gouty arthritis resulting in loss 
of use of both feet, and a 60 percent rating for gouty 
arthritis resulting in loss of use of the left hand.  A 60 
percent rating was also granted for gouty arthritis of 
multiple joints with left shoulder repair.  Entitlement to 
special monthly compensation under 38 U.S.C.A. § 1114, 
subsection (k) on account of loss of use of one hand, special 
monthly compensation subsection (l) on account of loss of use 
of both feet, special monthly compensation under subsection 
(p) at the rate intermediate between subsections L and M on 
account of the loss of use of both feet and additional 
disability independently ratable at 50 percent or more, and 
special monthly compensation subsection (p) at the next 
higher rate of subsection M due to loss of use of three 
extremities was granted.  The regulations state that in 
special compensation cases a veteran receiving the maximum 
rating under 38 U.S.C.A. § 1114 (o) or (p) who is in need of 
regular aid and attendance is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense.  38 C.F.R. 
§ 3.350(h)(2003).  

In April 2000 the veteran filed a claim for what he called 
aid and assistance.  The RO then arranged for the veteran to 
be examined in June 2000.  The report of the June 2000 VA 
examination does not include findings addressing whether or 
not the veteran is able to attend to the activities of daily 
living or a opinion from a physician as to whether to not the 
veteran is in need of aid and attendance.  The statute states 
the existence of the need for such care shall be determined 
by a physician employed by VA or in areas where no such 
physician is available, by a physician carrying out such 
function under contract or fee arrangement based on an 
examination by such physician.  38 U.S.C.A. § 1114(r)(West 
2002).  The RO must arrange for the veteran to be examined by 
a VA clinician to determine if he is in need of aid and 
attendance as defined in 38 C.F.R. § 3.352 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
each of his claim of the impact of the 
notification requirements on the claim.  

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for gouty arthritis of 
multiple joints since service.  After 
securing the necessary releases, the RO 
should obtain all records that are not 
already in the claims folder.

3.  The veteran should be afforded a VA 
Aid and Attendance examination.  All 
indicated studies should be performed.  
The claims folder should be provided to 
the examining physician for review prior 
to the examination.  The examiner is 
asked to describe the  effect of the 
veteran's service-connected gouty 
arthritis of multiple joints, to include 
the left hand and both feet, a left 
shoulder disability, and gastroenteritis 
on his  ability to care for himself and 
protect himself from the hazards of daily 
life.  At the conclusion of the 
evaluation, the examiner should express 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran is in need 
of permanent aid and attendance of 
another person due to his service-
connected disabilities.  A complete 
rationale should be provided for any 
conclusions reached.    

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the claim for a 
higher level of special monthly 
compensation based on the need for 
regular aid and attendance of another 
person.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC, 
which includes notice of all relevant 
actions taken on the claim for benefits.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



